ORDER OF MULTIDISTRICT LITIGATION PANEL

                            Order Pronounced June 25, 2009


08-0956        IN RE PETROLEUM WHOLESALE, L.P., AND PWI GP, LLC
               "OPERATION SPOTLIGHT" LITIGATION.

       On December 9, 2008, the Panel stayed proceedings in cases pending in Ellis,
Galveston, and Harris Counties. On February 10, 2009, the Panel granted the request for
assignment of a pretrial judge to these three cases. In May, the Panel was advised that
the cases in Ellis and Galveston Counties have been nonsuited, leaving only the Harris
County case pending, and the parties presented arguments on the effect of these changes
in circumstances.
       The Panel's stay order and its order granting the motion to appoint a pretrial judge
are set aside and withdrawn. An opinion will be issued at a later date.



                                                __________________________________
                                                                       Blake Hawthorne,
                                                     Multidistrict Litigation Panel Clerk


ALL CONCUR